Citation Nr: 1725716	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  07-03 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to service-connected non-Hodgkin's lymphoma.

2. Entitlement to an initial compensable evaluation for decreased salivary secretions resulting in "dry mouth."

3. Entitlement to an initial compensable evaluation for folliculitis-like skin lesions.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to January 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In an April 2010 decision, the Board reopened the previously denied claim for service connection for hypertension. In April 2010, April 2013, and May 2015 the Board remanded the issues of entitlement to service connection for hypertension, entitlement to an initial compensable evaluation for decreased salivary secretions resulting in "dry mouth," and entitlement to an initial compensable evaluation for folliculitis-like skin lesions were remanded the matter for further development. As will be discussed further below, the Board finds pertaining to the issues of entitlement to service connection for hypertension and entitlement to an initial compensable evaluation for folliculitis-like skin lesions, there has been substantial compliance with its previous remand directives, and the matter is now properly before the Board for adjudication. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board notes that this appeal includes the issue of entitlement to an increased rating for folliculitis-like skin lesions.  The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board that denied an increased rating for a skin condition under 38 C.F.R. § 4.118 , Diagnostic Code 7806.  VA disagrees with the CAVC's decision and has appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the CAVC to stay the precedential effect of its decision.  On October 6, 2016, the CAVC granted, in part, VA's motion to stay. Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016). However, the stay does not apply to cases that have been advanced on the Board's docket, such as this one.

The issue of entitlement to an initial compensable evaluation for decreased salivary secretions resulting in "dry mouth" is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's hypertension did not have onset during active service and is not etiologically related to active service. 

2. The Veteran's hypertension was not caused or aggravated by his service-connected non-Hodgkin's lymphoma.

3. For the entire rating period on appeal, the Veteran's folliculitis-like skin lesions affected less than 5 percent of the entire body or exposed areas, and required no more than topical therapy during the past 12 month period.


CONCLUSIONS OF LAW

1. The criteria for service connection for service connection for hypertension, to include as secondary to service-connected non-Hodgkin's lymphoma, are not met. 38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2. The criteria for an initial compensable evaluation for the Veteran's folliculitis-like skin lesions are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.27, 4.40, 4.124a, Diagnostic Codes 7899-7806 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duty to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159 (b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VCAA letters dated July 2003 and May 2010 were sent to the Veteran. As noted in the April 2010 remand, the Board found the July 2003 VCAA letter to be deficient, and directed the RO to furnish the Veteran a corrected VCAA which advises the Veteran and his representative of the evidence and information necessary to prevail on his claims. Accordingly, the corrective letter was sent to the appellant in May 2010. This letter identified the Veteran's service-connected disabilities and explained what evidence was necessary to prevail on his claims. The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence. The letter also provided notice regarding how disability ratings and effective dates are assigned if service connection is awarded. See Dingess v. Nicholson, 19 Vet. App. 473 (2006)

With these letters, the RO effectively satisfied the notice requirements with respect to the issues on appeal, which was subsequently readjudicated in December 2011, July 2013, and January 2017 Supplemental Statements of the Case (SSOC). Under these circumstances, the Board finds that adequate notice was provided to the appellant prior to the transfer and certification of this case to the Board. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

Moreover the Board notes that, pertaining to the issue of entitlement to for an compensable initial rating for folliculitis-like skin lesions, this appeal arises from the Veteran's disagreement with the rating following the grant of service connection. Therefore, no additional notice is required regarding these downstream elements of the service connection claim. The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream element of increased rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of notice of disagreement (NOD)).

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim. This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. In this case, the Veteran's service treatment records, VA treatment records, private treatment records, and records from the Social Security Administration (SSA) have been associated with the claims file. There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file. See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was afforded a VA examinations of his hypertension in April 2016, September 2010, September 2008, February 2005, and May 1986. The examinations, taken together, are found to be adequate because the examiners considered and addressed the Veteran's contentions, noted the Veteran's history, reviewed the claims file in conjunction with the examinations, and conducted thorough and appropriate medical examinations of the Veteran.

The Veteran was also afforded a VA examination of his folliculitis-like skin lesions in April 2016, December 2011, and February 2005. These VA examinations addressed the appropriate criteria pursuant to the diagnostic codes, and likewise were adequate in that the examiners considered and addressed the Veteran's contentions and conducted appropriate medical examinations. Thus, the Board finds that the examination reports to be a thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claims. See Nieves-Rodriguez v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Since the April 2016 VA examination, the Board finds that there is no indication of an overall increase in symptoms, with no evidence of an overall worsening.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

II. Compliance with Stegall

As noted in the Introduction, in April 2010, April 2013, and May 2015 the Board remanded the claims for additional development and adjudication. 

Specifically, the April 2010 remand directed the RO to ensure that an updated VCAA notice was sent to the Veteran to advise the Veteran of the evidence and information necessary to prevail on his claims. As discussed above, the Veteran was furnished a VCAA letter in May 2010, and the letter complied with the provisions under the VCAA pursuant to 38 U.S.CA. § 5103(a) and 38 C.F.R. § 3.159(b). 

The April 2010 remand also directed the RO to obtain additional treatment records and associate such with the claims file. Accordingly, VA and private treatment records were added to the claims file in June 2010 and July 2010.

Last, the April 2010 remand directed the RO to obtain a VA opinion of the etiology of the Veteran's hypertension, to include an opinion as to whether the Veteran's hypertension was in some way aggravated by his service-connected non-Hodgkin's lymphoma. Accordingly, the Veteran was afforded a VA examination in September 2010. The examiner noted a review of the claims file, as requested in the remand instructions, and offered the requested opinion as to whether the Veteran's hypertension was caused by or aggravated by the Veteran's service-connected non-Hodgkin's lymphoma.

In an April 2013 Board remand, the RO was directed to request all documents pertaining to an award of disability benefits from SSA. Following the Board's remand, the request is of record, and the Board finds that SSA records have been associated with the claims file. 

Last, in the May 2015 Board remand, the RO was directed to provide a contemporaneous examination to determine whether the Veteran's hypertension was caused by his service-connected non-Hodgkin's lymphoma or treatment thereof. The Board's remand further directed the RO to afford the Veteran a contemporaneous examination to determine the current severity of his skin lesion disability. In accordance with the remand instructions, the Veteran was afforded  VA examinations in April 2016. The examiners noted a review of the claims file, and performed the appropriate in-person examinations. The April 2016 VA examination report notes the current nature and severity of the Veteran's skin disability, and include the Veteran's assertions and noted history. Moreover, an April 2016 VA examination report of the Veteran's hypertension provides an opinion as to the etiology of the Veteran's hypertension, and is supported by rationale that includes detailed facts and medical knowledge.

Last, the RO readjudicated the claim and provided the last SSOC in January 2017.

The Board finds that VA has adequately developed the Veteran's claims by making sufficient efforts to collect the Veteran's records, afforded the Veteran with the necessary VA examinations, and an SSOC. Therefore, the Board finds that there has been substantial compliance with its prior remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

III. Service Connection 

In general, service connection may be granted for disability or injury incurred in, or aggravated by, active military service. See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015). In order to establish service connection for a claimed disorder, there must be (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999). Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in active service. See 38 C.F.R. § 3.303(d) (2015); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

A disability can be service-connected on a secondary basis if proximately due to, or the result of, a service-connected condition. See 38 C.F.R. § 3.310(a) (2015). 
In order to establish entitlement to service connection on a secondary basis, there must be (1) a current disability; (2) a service-connected disability; and (3) a nexus between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998). Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable. 38 C.F.R. § 3.310(a) (2016); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

For certain chronic disorders, to include hypertension, shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding that the disorder was incurred during service or within the presumptive period, subsequent manifestations of the same chronic disease at a later date, however remote, are service connected. See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a) (2016). When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is an alternative means of establishing presumed service connection with respect to one of the listed chronic diseases. Competent medical evidence is required, unless non-expert evidence is competent to identify the existence of the condition. See 38 C.F.R. § 3.303(b) (2016). 

The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant. See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015). A claimant need only demonstrate an approximate balance of positive and negative evidence in order to prevail. See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). For a claim to be denied on the merits, a preponderance of the evidence must be against the claim. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, the Veteran asserts that hypertension had its origin during his period of active military service. In the alternative, it is contended that the Veteran's hypertension is in some way proximately due to, the result of, or aggravated by his service connected non-Hodgkin's lymphoma, or treatment therefore. 

At the time of a service entrance examination in August 1964, there was noted a questionable episode of hypertension in 1962. However, following reevaluation of the Veteran in December of that same year, it was noted that a letter from the Veteran's private physician showed only one episode of hypertension in 1962. Physical examination of the Veteran revealed a sitting blood pressure of 140/86, and the Veteran was considered qualified for Airborne training. 

At the time of a subsequent service medical examination in August 1977, the Veteran gave a history of high or low blood pressure. However, a physical examination of the Veteran conducted at that time showed a sitting blood pressure of 116/80, and no pertinent diagnosis was noted. On service medical examination in May 1982, the Veteran gave a history of high blood pressure in 1964, but with no need for medication. A physical examination of the Veteran conducted at that time showed a sitting blood pressure of 108/74, and no pertinent diagnosis was noted. 

At the time of the Veteran's retirement physical examination in January 1986 he denied any history of high or low blood pressure. A physical examination of the Veteran's heart and vascular system conducted at that time was within normal limits, and the Veteran's blood pressure was 128/86 in the sitting position. Once again, at the time of service separation, no pertinent diagnosis was noted.

Significantly, during the course of a VA general medical examination in May 1986, the Veteran indicated that he had first been diagnosed with hypertension as far back as 1965, though at that time, he was told that it was "rather borderline," and never placed on any treatment. According to the Veteran, since that time he had undergone many physical examinations, some of which showed elevated blood pressure, and some of which did not. Reportedly, the Veteran had never received any treatment for hypertension, nor had he experienced problems with chest pain, ankle edema, or shortness of breath. On physical examination, measurements obtained in the sitting, reclining, and standing positions yielded blood pressure readings of 126/94, 122/84, and 130/90 on the right arm, and 128/82, and 126/90 on the left arm. Pulses in the sitting, reclining, and standing positions were 78, 80, and 84, respectively. The pertinent diagnosis noted was "history consistent with borderline hypertension." 

The Board notes that, during the course of a private medical examination in October 1994, the Veteran gave a history of elevated blood pressure indicating that, on one particularly stressful occasion when his wife, a nurse had taken his blood pressure, it was 160/90. 

During the course of a subsequent private medical examination in April 2003, the Veteran received a confirmed diagnosis of hypertension which was reportedly "controlled with medication." 

A VA treatment record dated December 2004 notes hypertension with need for medication management. Private treatment records, provided by SSA, indicate inactive hypertension from September 2007 through July 2009. Private treatment records note an active episode of hypertension in September 2009, with a change in medication. Private treatment records from 2014 note hypertension as benign essential.

Given the medical evidence of record, the Board finds that the Veteran's medical records indicate a diagnosis of hypertension during the period on appeal. Therefore, the first prong of service connection is satisfied. See April 2003 private medical examination.

However, the Board finds that the weight of the probative medical evidence of record is against a finding of direct service connection. Although the Veteran's service treatment records note a single event of hypertension prior to entering service, the blood pressure readings upon examination in service consistently note normal levels, and the Veteran's service treatment records do not indicate a diagnosis of hypertension.  The May 1986 VA examination report shows that the Veteran reported he had first been diagnosed with hypertension as far back as 1965, though at that time, but that he was told it was borderline and that he was never placed on any treatment. The examiner reported blood pressure readings and noted a history of borderline Hypertensin but did not indicate that the Veteran had a current diagnosis of hypertension.  The Veteran's service and post-service treatment records indicate no use of medications until 2003 and indicate normal readings upon retirement. Therefore, as the weight of the probative medical evidence of record does not indicate hypertension in service, the Board does not find an in-service incurrence and service connection on a direct basis is not warranted.

Moreover, given the evidence of record, the Board finds that the preponderance of the evidence is against a finding of service connection for hypertension on a presumptive basis. The evidence of record does not indicate that chronic hypertension was shown in service or within the presumptive period under 38 C.F.R. § 3.307. See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a) (2016). Similarly, the Board finds that chronicity in service is not adequately supported, as the medical treatment records do not indicate a diagnosis of hypertension until 2003, over 15 years after discharge from service, and note use of medication beginning only in 2003. 

As for service-connection on a secondary basis, the Veteran is service-connected for non-Hodgkin's lymphoma, effective May 2003, and asserts that his hypertension is secondary to his lymphoma or treatment thereof. A February 2005 private treatment record from E. W. S., M.D., notes that the Veteran is under his care for his non-Hodgkin's lymphoma. The February 2005 letter indicates treatment with steroids. Moreover, Dr. E. W. S. stated that as a result of the therapy for his non-Hodgkin's lymphoma, the Veteran is very anxious, which Dr. E. W. S. believed to contribute to the Veteran's high blood pressure. The Board notes that March 2009 VA examination of the intestine by Dr. L. S. notes "possible hypertension due to steroids."

The Veteran was afforded a VA examination in March 2005. The examiner noted a review of the Veteran's claims file and the Veteran's contentions. The examiner noted that the Veteran recently started on Atenolol in November 2004, and stated that "[p]rior to that time, he had episodic hypertension, and I can find high blood pressures in his records in 2000 and 2001." The examiner reported blood pressures of 146/85, 140/90, and 150/80, with a pulse of 89. The examiner opined that "[i]t is less likely as not [hypertension] is caused by the treatment for or the lymphoma since he had evidence of elevated blood pressures prior to that diagnosis."

The Veteran was afforded an additional VA examination in September 2008. The examiner noted the following: 

"It is unclear as to when the hypertension was diagnosed. Patient himself does not know for sure whether the hypertension was diagnosed before or after the diagnosis of non-Hodgkin's lymphoma. I do have some records from 1998 in the C-file showing normal blood pressures. The rest of the records start in 2003 when he was diagnosed with non-Hodgkin's lymphoma. He is on Atenolol 50 mg daily."

Therefore, the examiner concluded that he was not able to state that this problem is secondary to the service-connected non-Hodgkin's lymphoma without resorting to mere speculation "since I do not have enough documentation as to when the [hypertension] was initially diagnosed."

The Veteran was afforded a VA examination of his hypertension in September 2010. The examiner noted a review of the Veteran's claims file, and found that the Veteran was diagnosed with hypertension sometime in 2003, which was prior to the Veteran's lymphoma treatments. The examiner concluded the following: 

"I find no evidence to support the claim that this Veteran's hypertension was caused by, due to, or exacerbated by his treatment for service-connected non-Hodgkin's lymphoma. It appears that his blood pressure was elevated prior to treatment for the lymphoma with chemotherapy. I also see no evidence to indicate any history of malignant hypertension any hospitalization for hypertensive emergencies or any hospitalizations related to complications caused by or due to hypertension The Veteran's most recent visit notes continue to show high blood pressure which is not well controlled but which is not currently symptomatic. The Veteran is only on single agent therapy with amlodipine."

Therefore, the examiner concluded that he finds no evidence to support a claim that the Veteran has any aggravation of hypertension related to his service-connected non-Hodgkin's lymphoma or lymphoma treatments. 

Last, upon examination in April 2016, the VA examiner noted a review of the claims file and an in-person physical examination of the Veteran. The examiner reported that although the Veteran was diagnosed with hypertension 20-25 years ago and was on medication for such until 2014, he has since lost over 50 pounds, and as a result, his blood pressure has stabilized. Therefore, since his weight loss, he has been taken off all prescribed medication. Thus, the examiner explained that "'body weight' is a well-known risk factor for hypertension, his weight loss (regardless of the cause of or nature of weight loss) normalized his blood pressure, even lowered his blood pressure so much that it caused hypotension with medication, requiring discontinuation of all antihypertensive medication." Further, the examiner reported that "[h]is hypertension pre-dates his diagnosis and treatment of lymphoma."

The April 2016 VA examiner opined that it is not at least as likely as not that the Veteran's hypertension is proximately due to or the result of non-Hodgkin's lymphoma or treatment thereof. The examiner explained,

"there is no evidence that the Veteran currently has hypertension or that his non-Hodgkin's lymphoma or treatment proximately caused or aggravated it. The Veteran has well documented history of essential hypertension. He may yet again, now or in the future, require anti-hypertensive medication, as he gains weight and gets older, the two most common known risk factors. If that were to happen, it would be the natural progression of the condition, rather than a new, independent or aggravated condition due to the aforementioned lymphoma or treatment."

Therefore, although the Veteran contends that his hypertension is the result of or aggravated by his non-Hodgkin's lymphoma or the treatment thereof, the Board finds that such contentions are outweighed by the probative medical evidence. While the Veteran may feel that his symptoms are due to his non-Hodgkin's lymphoma or the treatment related to his lymphoma, the Board finds that that his lay opinion is not probative. As a lay person, the Board the Veteran does not have the education, training and experience to offer a medical diagnosis or an opinion as to the onset or etiology of his hypertension. See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011). Accordingly, the Veteran's lay statements in this regard are not competent or probative evidence supporting his claim. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.

Instead, the Board finds that the VA examiners' opinions are based on an accurate understanding of the facts and are well supported by thorough rationale. Although, private treatment letters from 2005 indicate a possible connection between the Veteran's treatment and his hypertension, such statements are not well supported by relevant facts, medical evidence, and knowledge. On the other hand, the Board finds the opinions provided in the VA examination reports to be well supported with the Veteran's medical history and medical knowledge. While the Board has considered all medical evidence of record, the Board finds it particularly probative that the conclusions reached in the March 2005, September 2010, and April 2016 VA examination reports are consistent and supported by medical knowledge and evidence. Notably, the Board finds the April 2016 VA opinion and supporting rationale to be particularly probative, given that the examiner highlighted a change in the Veteran's weight and cited the medical knowledge regarding a relationship between weight and hypertension.

Thus, based on the forgoing reasons, the Board finds that a preponderance of the evidence is against service connection for the Veteran's hypertension, to include as secondary to the Veteran's service-connected non-Hodgkin's lymphoma and treatment thereof; and the benefit of the doubt doctrine does not apply. Therefore, the claim must be denied.

IV. Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1. Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings." See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses, are to be avoided. 38 C.F.R. § 4.14.

The Veteran is service connected for folliculitis-like skin lesions, evaluated as noncompensable under Diagnostic Codes 7899-7806. As his specific skin disability of folliculitis-like lesions is not in the rating schedule, it has been rated as analogous to dermatitis or eczema (DC 7806).

Under DC 7806, a non-compensable rating is warranted when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected and; no more than topical therapy required during the past 12 month period. A 10 percent rating requires that at least 5 percent, but less than 20 percent, of the entire body or exposed areas are affected, or there must be a requirement for intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period. A 30 percent rating is warranted for a skin disability which covers 20 to 40 percent of the entire body or exposed areas affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12 month period. A 60 percent rating is assigned for dermatitis or eczema with more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period. See 38 C.F.R. § 4.118, DC 7806.

The regulations also provide that skin disabilities under this code may be rated as disfigurement of the head, face, or neck, or scarring, depending on the predominant disability. 38 C.F.R. § 4.118, DC 7806.

In this case, the Veteran contends that his folliculitis-like skin lesions associated with his non-Hodgkin's lymphoma warrants a compensable rating. The Veteran was afforded a VA examination of his skin in March 2005. The Veteran reported developing pustules since his treatment for lymphoma. The VA examiner reported that "[h]e develops these approximately one to two per week." The Veteran described them as sores that he can express pus out of, and occur on his shoulders, on the top of his head, and at the edge of his hairline. He reported that he usually pops them and puts alcohol on them, which usually dries them up. The examiner found that "[i]n estimated total body surface area, he gets them on two percent of exposed area, and two percent of unexposed area, totaling four percent of his total body surface area." The examiner did not note any scarring, but did state that he could see evidence of old lesions on his skin.

In a February 2005 private treatment record from Dr. E. W. S., it is noted that steroids and chemotherapy has caused chronic trouble with the skin, to include causing dry skin or acne-like skin rash. 

Additionally, in a September 2008 VA examination, the Veteran noted the onset of folliculitis primarily on the neck and chest, the area of radiation therapy. At the time of the examination, the Veteran noted recurrence at least once a month, but may go two to three weeks without recurrence of the lesions. The Veteran described the lesions to be similar to "little pimples," and noted that he has not used medications for them. At the time of the examination the examiner reported four papules in the left upper chest. 

The Veteran was afforded a VA examination of his skin in December 2011. The examiner noted a diagnosis of folliculitis, beginning in 2003. The examiner reported that the condition is "intermittent but continues off and on . . . ," and that the Veteran describes them as "little pimples" that sometimes pop or just resolve. They usually occur around the hairline in face and anterior trunk. The examiner, however, noted that there is no scarring or disfigurement of the head, face, or neck. The VA examination report also indicates that the Veteran has not been treated with oral or topical medications in the past 12 months, and that the Veteran has had any treatments or procedures other than systemic or topical medications in the past 12 months. The VA examiner concluded that the Veteran's skin condition covers less than 5 percent of the total body area, with none exposed. Specifically, the examination report states the following:

"No lesions on face or exposed skin surfaces on today's exam. Veteran has approximately 6 to 8 erythematous papules with central pustule scattered on anterior trunk of his abdominal area. These papules are less than 0.5 cm and have a central tiny pustule with a hair in center, surrounded by erythema. Also has papule on left anterior chest that is the same."

The Veteran was afforded a VA examination in April 2016. The Veteran reported having lesions a total of 4 times in the last 15 years, with the episodes lasting 1-2 weeks, with his episodes never included more than 4 lesions at one time. The Veteran reported using "some kind of topical ointment for these lesions, and they would improve with treatment in 1-2 weeks." However, the Veteran's last episode was in 2010, before he retired from postal service as a letter carrier. Therefore, the examiner reported no current skin lesions and noted that skin lesions are resolved with no recurrence since 2010.

Treatment records are otherwise silent for complaints or treatment of the Veteran's skin.

Based on the foregoing, the Board finds that the Veteran's folliculitis has been appropriately rated at 0 percent for the entire period on appeal. As noted above, a rating of 10 percent is assigned with at least 5 percent, but less than 20 percent, of the entire body affected; or, at least 5 percent, but less than 20 percent, of the exposed areas affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12-month period. In this case, the medical evidence of record demonstrates that throughout the period on appeal the Veteran's folliculitis-like skin lesions covered less than 5 percent of his skin, and he did not require intermittent systemic therapy. The March 2005 VA examiner reported 4 percent of his total body surface being affected, the December 2011 VA examiner reported less than 5 percent of the total body area being affected, and the April 2016 VA examiner reported no lesions since 2010. The VA examination reports do not indicate intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12-month period, and the examinations do not indicate scarring. Thus, because the Veteran's skin disability does not require intermittent systemic therapy and affects less than 5 percent of his exposed and total body area, the Board finds that a compensable rating is not warranted.

The Board has considered whether a higher rating would be warranted under another diagnostic code, but the VA examiners' reports indicate that the folliculitis-like skin lesions have not resulted in scarring or disfigurement which could merit a higher evaluation under a separate diagnostic code. Consequently, the Board concludes that Diagnostic Code 7806 most appropriately reflects the Veteran's service-connected skin disability. 

The Board is sympathetic to the Veteran's lay statements that his disability is worse than currently evaluated. The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno v. Brown, 6 Vet. App. 465 (1994). He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes. Such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations. The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated. As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.

V. Extraschedular Consideration

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court held that the determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry. In Anderson v. Shinseki, 22 Vet. App. 423, 427 (2008), the Court clarified that the Thun steps are, in fact, "elements." 

The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture. Thun, 22 Vet. App. at 115. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment or frequent hospitalization. If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the symptoms of the Veteran's service-connected skin disability discussed herein are contemplated by the applicable rating criteria. The rating criteria for the skin allow for the Veteran's folliculitis-like skin lesions to be rated based on size and place of the affected area, scars which may be painful or unstable, disfigurement, and need for medication. The Veteran has not alleged symptoms which would be outside of the rating criteria, or that his skin disability has caused marked interference with employment or frequent periods of hospitalization; thus, referral for extraschedular consideration is not warranted.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced. All of the pertinent symptoms and manifestations have been attributed to the appropriate service-connected disabilities and are addressed by the appropriate diagnostic codes. See Mittleider v. West, 11 Vet. App. 181 (1998). Moreover, the Board notes that the Veteran has been granted special monthly compensation under 38 U.S.C. § 1114, subsection(s) and 38 C.F.R. § 3.350(i). Accordingly, this is not a case involving an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009). In Rice, the Court held that a claim for a total rating based on individual unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. However, the Board finds that the issue of entitlement to TDIU has not been reasonably raised by the record.


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected non-Hodgkin's lymphoma, is denied.

Entitlement to an initial compensable evaluation for folliculitis-like skin lesions is denied.


REMAND

In the May 2015 remand, the Board directed the RO to afford the Veteran a VA examination to determine the nature and severity of his service-connected decreased salivary secretions resulting in "dry mouth." While the RO afforded the Veteran a VA examination in April 2016, upon review, the Board finds that the examination report is not complete . The Board directed the VA examiner to report the Veteran's symptomatology related to his service-connected decreased salivary secretions resulting in "dry mouth," to include any numbness, impaired sense of taste, or paralysis of face. However, the VA examination report includes an examination of the Veteran's taste, but does not include a report of the Veteran's full symptomatology. 

Because the diagnostic codes do not specifically contemplate the Veteran's dry mouth it is to be rated by analogy under a closely related diagnostic code for a related disease or injury. 38 C.F.R. § 4.20. Therefore, although the Veteran is currently service-connected under diagnostic code 6299-6276, for loss of taste, when rating disabilities, the Board must consider the application of other diagnostic codes in order to afford the Veteran the highest rating raised by the medical evidence. See Butts v. Brown, 5 Vet. App. 532, 538 (1993); see also Copeland v. McDonald, No. 14-0929, slip opinion at 4-5 (Vet. App. June 25, 2015).

Therefore, the Board remands this matter to provide the Veteran with a new VA examination for an adequate evaluation of the current condition of the Veteran's service-connected decreased salivary secretions resulting in "dry mouth," and to ensure compliance with its previous remand directive. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); see Stegall, 11 Vet. App. at 271.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding VA and/or private treatment records and associate such with the electronic claims record. 

2. Thereafter, provide the Veteran with an appropriate VA examination to determine the severity of his service-connected decreased salivary secretions resulting in "dry mouth. The claims file should be made available for review, and the examination report should reflect that such review occurred.

The examiner must report the Veteran's complete symptomatology, and must determine whether the Veteran has a complete loss of the sense of taste, and whether there is any numbness or paralysis of the facial muscles. 

The examiner should perform a complete examination. Any tests deemed necessary should be conducted. The examiner should elicit and record a complete history of the Veteran's symptomatology associated with the condition and note that in addition to the medical evidence, the Veteran's statements have been taken into account in arriving at his/her opinion as to the current manifestations of the service connected disability.

All objective and subjective symptoms should be reported in detail.

A rationale for any opinions expressed should be set forth. If the examiner cannot provide an opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence. If the benefit sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case (SSOC). An appropriate period of time should be allowed for response.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


